PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


Craig A. Crandall, APC
3034 Deer Valley Avenue
Newbury Park, CA 91320

In re Application of				:           
Calzone et al.					:           
Serial No.: 16/975,120			:           DECISION ON PETITION
Filed: 08/22/2020				:           
Docket No.: CACRE1.0017USNE		:

This is a decision on the renewed Petition to Accept Color Drawing or Photographs under 37 C.F.R. § 1.84(a), received in the United States Patent and Trademark Office (USPTO) on April 8, 2022.

37 C.F.R. § 1.84(a)(2) states the following: 

…On rare occasions, color drawings may be necessary as the only practical medium by which to disclose the subject matter sought to be patented in a utility patent application. The color drawings must be of sufficient quality such that all details in the drawings are reproducible in black and white in the printed patent. … The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary. Any such petition must include the following:
Payment of the fee set forth under 37 C.F.R. 1.17(h),
Submission of three (3) sets of color drawings, or one (1) set of color drawings if filed by EFS-Web, and
The first paragraph of the brief description of the drawings in the Specification contains the required language pertaining to colored drawings.

Additionally, MPEP 608.02(VIII) states:  
It is anticipated that such a petition will be granted only when the U.S. Patent and Trademark Office has determined that a color drawing or color photograph is the only practical medium by which to disclose in a printed utility patent the subject matter to be patented.


REASONS FOR DISMISSAL:

In accordance with 37 CFR 1.84(a)(2), color drawings are only accepted on rare occasions when they are the only practical medium by which to disclose the subject matter to be patented. See also MPEP 608.02(VIII). 

The petition contends that “the color drawings are necessary as the only practical medium  … For example, the claimed invention relates to imaging systems and the color drawing are of environments with various levels or visibility, which are necessary to illustrate features of the claims” 

Applicant’s explanation does not clearly explain why color drawings are the only practical medium by which to disclose the subject matter sought to be patented.   An explanation should include which figure(s) require color as the only practical medium, what features of the drawings require color, and why the features can only be depicted using color.     


Accordingly, the petition is DISMISSED.

If Applicant files a response to address the deficiencies raised in this petition decision, Applicant will need to file a new petition, including payment of the fee as set forth under 37 C.F.R. 1.17(h), in order for the Office to consider the matter.

Should there be any questions about this decision please contact Lora E Barnhart Driscoll, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-272-1928, or by facsimile sent to the general Office facsimile number, 571-273-8300.

/Bennett M. Celsa/QAS, Technology Center 1600

/ANNE M. GUSSOW/Supervisory Patent Examiner, Technology Center 1600